
	
		I
		112th CONGRESS
		2d Session
		H. R. 5222
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Mulvaney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on hand operated globe
		  type valves of steel, having an opening less than approximately 7.62 cm. in
		  diameter and certified by the importer as meeting ASME III certification
		  requirements (but not meeting ASME B16.34 certification requirements) as
		  approved for use in nuclear facilities.
	
	
		1.Hand operated globe type
			 valves of steel, having an opening less than approximately 7.62 cm. in diameter
			 and certified by the importer as meeting ASME III certification requirements
			 (but not meeting ASME B16.34 certification requirements) as approved for use in
			 nuclear facilities
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Hand operated globe type valves of steel, having an opening
						less than approximately 7.62 cm. in diameter and certified by the importer as
						meeting ASME III certification requirements (but not meeting ASME B16.34
						certification requirements) as approved for use in nuclear facilities (provided
						for in subheading 8481.80.30)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
